      Case: 1:19-cv-00210-SA-RP Doc #: 107 Filed: 03/31/21 1 of 1 PageID #: 848




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

CHARLES NANCE                                                                            PLAINTIFF

v.                                                                            No. 1:19CV210-SA-RP

CITY OF WEST POINT, ET AL.                                                            DEFENDANTS


                ORDER DISMISSING AS MOOT PLAINTIFF’S MOTION [74]
                FOR A COPY OF THE TRANSCRIPT OF HIS DEPOSITION

       This matter comes before the court on the motion [74] by the plaintiff for a copy of his

deposition transcript. As the defendants have included a copy of the transcript in their motion for

summary judgment, the instant motion [74] is DISMISSED as moot.

       SO ORDERED, this, the 31st day of March, 2021.



                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE
